ORDER GRANTING COMMISSIONS EMERGENCY PETITION FOR ORDER OF INTERIM SUSPENSION
On March 26, 2004, the Disciplinary Commission moved this Court for the *45emergency interim suspension of the respondent, Karon E. Perkins, pursuant to Ind. Admission and Discipline Rule 28(11.1)(b). On April 8, 2004, the respondent submitted a verified reply to the Commission's petition. The respondent later filed an "addendum" to that reply, and the Commission has responded.
Being duly advised, we now find as follows: the respondent was charged in the Bartholomew Cireuit Court on March 2, 2004 with 28 counts of insurance fraud, all class D felonies. On March 19, 2004, she was charged with conspiracy to deal methamphetamine, a class A felony. Unable to pay the bail imposed by the trial court or post an acceptable bond or surety, she is currently incarcerated pending resolution of the charges against her. There are currently approximately 100 pending client matters in which the respondent is the attorney of record and which may need the attention of successor counsel. We find further that these facts demonstrate that the continuation in the practice of law by the respondent may pose a substantial threat of harm to clients, the public, potential clients, or the administration of justice; and the alleged conduct, if true, would subject the respondent to sanctions. Accordingly, we find that the Commission's emergency petition for order of interim suspension should be granted.
IT IS, THEREFORE, ORDERED that the Indiana Supreme Court Disciplinary Commission's Emergency Petition for Order of Interim Suspension is hereby granted. Pursuant to this order, the respondent is suspended from the practice of law, effective immediately. The respondent's suspension shall remain in effect until disposition of any related disciplinary proceeding or further order of this Court.
IT IS FURTHER ORDERED that the Disciplinary Commission shall file a formal complaint within sixty (60) days of this order.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.